Per Curiam,
This appeal is from the discharge of a rule to show cause why Joseph Levy, the appellee, should not be ordered to pay to the appellant moneys alleged to have been collected for him, and why the name of the appellee should not be stricken from the list of practicing attorneys in the court below. In discharging the rule the court found as follows: “We have examined the depositions taken in this case and find absolutely no trace of any act of dishonesty or fraud on the part of this respondent. ......There is nothing in this case to cast even a shadow of suspicion of fraud upon Mr. Levy. It appears to us that this proceeding was not begun to purge the bar of one morally unfit to have the continued endorsement of the court, but for some purpose, not in the public interest, and as yet undisclosed to the court.” The foregoing would call for a dismissal of this appeal if there was a right in the appellant to take it; but there is no such right given by the statute which he invoked.
Appeal quashed.